Citation Nr: 1200274	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  04-32 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.
      
2.  Entitlement to service connection for chronic renal failure, to include as secondary to hepatitis C and as secondary to hypertension.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1977.

With regard to the issue of entitlement to service connection for hypertension, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA). This rating determination was sent to the Veteran in March 2004.  This issue was previously before the Board.  In October 2009, the Board denied the appellant's claim on appeal.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court issued a memorandum decision vacating the October 2009 Board decision and remanding the matter to the Board for further adjudication.  In November 2010, the Board remanded the case for additional development consistent with the Court's directives.

With regard to the issue of entitlement to service connection for chronic renal failure, this matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 RO rating decision sent to the Veteran in a May 2009.  Documentation in the claims file now reflects that a notice of disagreement was received in May 2009, a statement of the case was issued in November 2009, and a substantive appeal was received in January 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's correspondence since the time of the Board's most recent November 2010 remand includes an April 2011 statement which indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits in connection with the disabilities at issue in this case.  The April 2011 statement is somewhat unclear in several respects, but it is apparent that the statement expressly addresses the Board's November 2010 remand and his continuing contention that his hypertension is etiologically linked to in-service urethritis; the Veteran also makes reference to his end-stage renal disease.  The Veteran concludes his explanation of objections to VA's adjudication of his claims with language that includes the statement: "It is known by the VA Waco Regional Office of appellant receipt of Social Security Benefits due to severity of service incurred disabilities."

Thus, the claims-file now indicates that the Veteran is in receipt of SSA disability benefits in connection with disabilities at issue in this case.  There is no indication in the claims file that the RO/AMC has ever requested any of the Veteran's records in the possession of the SSA.  The Board finds that the outstanding SSA records would appear to be relevant to the current appeal because the Veteran's April 2011 statement referring to his receipt of SSA benefits is purposed to advance his contentions regarding the disabilities currently on appeal.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand, the RO/AMC must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Baker v. West, 11 Vet. App. 163, 169 (1998).

The Board regrets the additional delay prior to final appellate review of the Veteran's claims.  However, the new indication of record that the Veteran is in receipt of SSA disability benefits related to the issues on appeal requires that VA attempt to obtain the pertinent SSA records for review in connection with this appeal.

As the issue of entitlement to service connection for chronic renal failure, to include as secondary to hepatitis C and as secondary to hypertension, is inextricably intertwined with the issue of entitlement to service connection for hypertension, the RO/AMC should reconsider this issue after development and readjudication of the hypertension issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the claims file and take any appropriate action necessary to ensure that the Veteran has been provided all applicable VCAA notice in this case, including notice specific to the more recently perfected appeal on the issue of entitlement to service connection for chronic renal failure.

2.  The RO/AMC should take appropriate action to request and obtain all medical records and administrative decisions associated with any claim by the Veteran for SSA disability benefits.  If the requested records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the record and readjudicate the issues on appeal.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the Veteran and his representative (if any) the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



